          Case 2:17-mc-00152-KJM-EFB Document 28 Filed 08/10/20 Page 1 of 4



 1   MCGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                       2:17-MC-00152-KJM-EFB
12                 Plaintiff,
                                                     STIPULATION AND ORDER EXTENDING TIME
13         v.                                        FOR FILING A COMPLAINT FOR FORFEITURE
                                                     AND/OR TO OBTAIN AN INDICTMENT
14   APPROXIMATELY $37,719.00 IN U.S.                ALLEGING FORFEITURE
     CURRENCY,
15
     APPROXIMATELY $96,409.27 SEIZED
16   FROM CHASE BANK ACCOUNT
     NUMBER 105589805, HELD IN THE
17   NAME OF MEDITERRANEAN
     MARKET, and
18
     APPROXIMATELY $18,623.98 SEIZED
19   FROM GOLDEN ONE CREDIT UNION
     ACCOUNT NUMBER 1290544, HELD IN
20   THE NAMES OF BASSAM ADEEB
     ABUGHAZALEH AND SAHAR
21   ABUGHAZALEH,
22                 Defendants.
23

24         It is hereby stipulated by and between the United States of America and potential claimants

25 Bassam Adeeb Abughazaleh, Sahar Abughazaleh, and Kayed Bouri (“claimants”), by and through their

26 counsel, as follows:

27         1.      On July 18, 2017, claimants filed a claims in the administrative forfeiture proceeding with

28 the U.S. Secret Service with respect to the Approximately $37,719.00 in U.S. Currency, Approximately
                                                       1
                                                                              Stipulation and Order to Extend Time
           Case 2:17-mc-00152-KJM-EFB Document 28 Filed 08/10/20 Page 2 of 4



 1 $96,409.27 seized from Chase Bank Account Number 105589805, held in the name of Mediterranean

 2 Market, and Approximately $18,623.98 seized from Golden One Credit Union Account Number

 3 1290544, held in the names of Bassam Adeeb Abughazaleh and Sahar Abughazaleh (hereafter “defendant

 4 funds”), which were seized on or about April 27, 2017.

 5          2.      The U.S. Secret Service has sent the written notice of intent to forfeit required by 18

 6 U.S.C. § 983(a)(1)(A) to all known interested parties. The time has expired for any person to file a claim

 7 to the defendant funds under 18 U.S.C. § 983(a)(2)(A)-(E), and no person other than claimants has filed a

 8 claim to the defendant funds as required by law in the administrative forfeiture proceeding.

 9          3.      Under 18 U.S.C. § 983(a)(3)(A), the United States is required to file a complaint for

10 forfeiture against the defendant funds and/or to obtain an indictment alleging that the defendant funds are

11 subject to forfeiture within ninety days after a claim has been filed in the administrative forfeiture

12 proceeding, unless the court extends the deadline for good cause shown or by agreement of the parties.

13 That deadline was October 16, 2017.

14          4.      By Stipulation and Order filed October 19, 2017, the parties stipulated to extend to

15 November 15, 2017, the time in which the United States is required to file a civil complaint for forfeiture

16 against the defendant funds and/or to obtain an indictment alleging that the defendant funds are subject to

17 forfeiture.

18          5.      By Stipulation and Order filed November 14, 2017, the parties stipulated to extend to

19 December 15, 2017, the time in which the United States is required to file a civil complaint for forfeiture

20 against the defendant funds and/or to obtain an indictment alleging that the defendant funds are subject to

21 forfeiture.

22          6.      By Stipulation and Order filed December 15, 2017, the parties stipulated to extend to

23 February 13, 2018, the time in which the United States is required to file a civil complaint for forfeiture

24 against the defendant funds and/or to obtain an indictment alleging that the defendant funds are subject to

25 forfeiture.

26          7.      By Stipulation and Order filed March 26, 2018, the parties stipulated to extend to May 14,

27 2018, the time in which the United States is required to file a civil complaint for forfeiture against the

28 defendant funds and/or to obtain an indictment alleging that the defendant funds are subject to forfeiture.
                                                       2
                                                                                Stipulation and Order to Extend Time
           Case 2:17-mc-00152-KJM-EFB Document 28 Filed 08/10/20 Page 3 of 4



 1          8.      By Stipulation and Order filed May 16, 2018, the parties stipulated to extend to August

 2 13, 2018, the time in which the United States is required to file a civil complaint for forfeiture against the

 3 defendant funds and/or to obtain an indictment alleging that the defendant funds are subject to forfeiture.

 4          9.      By Stipulation and Order filed August 8, 2018, the parties stipulated to extend to

 5 November 12, 2018, the time in which the United States is required to file a civil complaint for forfeiture

 6 against the defendant funds and/or to obtain an indictment alleging that the defendant funds are subject to

 7 forfeiture.

 8          10.     By Stipulation and Order filed November 7, 2018, the parties stipulated to extend to

 9 February 11, 2019, the time in which the United States is required to file a civil complaint for forfeiture

10 against the defendant funds and/or to obtain an indictment alleging that the defendant funds are subject to

11 forfeiture.

12          11.     By Stipulation and Order filed February 7, 2019, the parties stipulated to extend to May

13 13, 2019, the time in which the United States is required to file a civil complaint for forfeiture against the

14 defendant funds and/or to obtain an indictment alleging that the defendant funds are subject to forfeiture.

15          12.     By Stipulation and Order filed May 13, 2019, the parties stipulated to extend to August

16 12, 2019, the time in which the United States is required to file a civil complaint for forfeiture against the

17 defendant funds and/or to obtain an indictment alleging that the defendant funds are subject to forfeiture.

18          13.     By Stipulation and Order filed August 5, 2019, the parties stipulated to extend to

19 November 11, 2019, the time in which the United States is required to file a civil complaint for forfeiture

20 against the defendant funds and/or to obtain an indictment alleging that the defendant funds are subject to

21 forfeiture.

22          14.     By Stipulation and Order filed November 8, 2019, the parties stipulated to extend to

23 February 10, 2020, the time in which the United States is required to file a civil complaint for forfeiture

24 against the defendant funds and/or to obtain an indictment alleging that the defendant funds are subject to

25 forfeiture.

26          15.     By Stipulation and Order filed February 4, 2020, the parties stipulated to extend to May

27 11, 2020, the time in which the United States is required to file a civil complaint for forfeiture against the

28 defendant funds and/or to obtain an indictment alleging that the defendant funds are subject to forfeiture.
                                                       3
                                                                                Stipulation and Order to Extend Time
           Case 2:17-mc-00152-KJM-EFB Document 28 Filed 08/10/20 Page 4 of 4



 1          16.     By Stipulation and Order filed May 12, 2020, the parties stipulated to extend to August

 2 10, 2020, the time in which the United States is required to file a civil complaint for forfeiture against the

 3 defendant funds and/or to obtain an indictment alleging that the defendant funds are subject to forfeiture.

 4          17.     As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish by agreement to extend to

 5 November 9, 2020, the time in which the United States is required to file a civil complaint for forfeiture

 6 against the defendant funds and/or to obtain an indictment alleging that the defendant funds are subject to

 7 forfeiture.

 8          18.     Accordingly, the parties agree that the deadline by which the United States shall be

 9 required to file a complaint for forfeiture against the defendant funds and/or to obtain an indictment

10 alleging that the defendant funds are subject to forfeiture shall be extended to November 9, 2020.

11 Dated:     8/6/2020                                    MCGREGOR W. SCOTT
                                                          United States Attorney
12
                                                   By:    /s/ Kevin C. Khasigian
13                                                        KEVIN C. KHASIGIAN
                                                          Assistant U.S. Attorney
14

15 Dated:     8/5/2020                                    /s/ David D. Fischer & Kelly Babineau
                                                          DAVID D. FISCHER
16                                                        KELLY BABINEAU
                                                          Attorneys for potential claimants Bassam Adeeb
17                                                        Abughazaleh, Sahar Abughazaleh, and Kayed Bouri
                                                          (As authorized by email)
18

19          IT IS SO ORDERED.

20 Dated: August 8, 2020.

21

22

23

24

25

26

27

28
                                                          4
                                                                                Stipulation and Order to Extend Time
